Citation Nr: 1800530	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-15 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for an acquired psychiatric disorder, diagnosed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hand disability, claimed as numbness, to include as secondary to service-connected ulnar nerve disability of the left elbow.


REPRESENTATION

Appellant represented by:	Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the claim as reflected on the title page. 

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's service-connected acquired psychiatric disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.

2.  The Veteran has not had any right hand disability at any time during the period of the claim.


CONCLUSIONS OF LAW

1.  Throughout the period of the claim, the criteria for a 70 percent rating, but not higher, for an acquired psychiatric disorder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2017); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

General Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

In addition, in accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Increased rating for an acquired psychiatric disorder

The Veteran's service-connected acquired psychiatric disorder is rated under the General Rating Formula for Mental Disorders.  Under this formula, in pertinent part, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DCs 9411, 9434 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

By way of background, the Veteran was granted service connection for PTSD in an October 2007 rating decision, and an initial 30 percent rating was assigned.  The Veteran did not appeal the decision.  In May 2011, he initiated a claim for an increased rating.

In response to his claim, the Veteran was afforded a VA examination in October 2011.  His complaints of interrupted sleep and being easily angered, depressed, and irritated, were documented.  Upon mental status examination, he was noted to speak coherently and relevantly, with good memory and thought process, and no suicidal or homicidal ideations.

The Veteran was afforded an additional VA examination in February 2014.  The examiner noted the Veteran continued to have intrusive thoughts and re-experiencing, avoidant, and hyperarousal symptoms, as well as dreams about a shrapnel wound in his left elbow and other Vietnam experiences.

In an August 2014 letter, the Veteran's VA treatment provider, Dr. K.S., stated the Veteran had intermittent mood disturbances, to include irritability and a low mood, as well as fluctuating anhedonia, significant chronic insomnia, chronic suicidal and homicidal ideations, and ongoing auditory hallucinations.  Dr. K.S. stated the Veteran had a poor prognosis for significant improvement in his level of functioning.

In July 2016 letters, the Veteran's wife and daughter described symptoms including avoidance of crowds, anxiety, interrupted sleep and sleeping with a weapon due to a fear someone was trying to kill him, avoidance of intimacy, forgetfulness, panic attacks, and emotional outbursts, to include pacing and shouting obscenities for no reason.  The statements make clear that the Veteran's symptoms have put a significant strain on his relationships with family members.

At his July 2016 hearing, the Veteran asserted his symptoms had worsened since his 2014 examination, and included panic attacks two or three times per week.  The Veteran and his representative also explained the Veteran had difficulty opening up.  Specifically, the Veteran recalled that attending VA group therapy had worsened his symptoms, and he had stopped attending.  His representative stated the Veteran had also had difficulty opening up to previous VA examiners, and that for this reason, a private, outside evaluation would be submitted.

A Psychological Evaluation Report was completed by a private psychologist, M.Z., in December 2016.  The report documented the Veteran's complaints of continuing nightmares two or three times per month, and significant sleep impairment, with only two or three hours of sleep per night.  He reported he sometimes had an inability to control his anger, did not trust anyone, did not like authority or crowds, and was generally standoffish.  He further reported intermittent sad moods and being unable to watch war movies, and avoiding New Year's Eve and Fourth of July celebrations due to the loud noises.  The Veteran also reported a need to check his home's doors and windows excessively and difficulty with focus and concentration.  M.Z. noted the Veterans' relationships with his children and wife had often been problematic due to his irritability and intensity.  The Veteran reported he had been like a drill sergeant with his family, and now had little contact with his two step-daughters from his first marriage.  M.Z. noted the Veteran had attended group therapy in the past, but that this had caused him to break down and he had stopped attending.  

After review of various questionnaires completed by the Veteran, M.Z. concluded the Veteran had experienced a moderately severe level of depressive symptoms, to include little interest or pleasure in doing things, trouble sleeping, a poor appetite, tiredness, and trouble concentrating.  M.Z. also noted the Veteran's responses indicated his PTSD symptoms, to include being constantly on the lookout for danger, having distressing dreams, being easily startled, feeling cut off from others, and becoming emotionally upset, were in the severe range.

In summarizing her report, M.Z. stated the Veteran's symptoms included diffuse tension, fearfulness, worry, uneasiness, poor concentration, irritability, sleep difficulties, and a frequent inability to manage the effects of his experiences in Vietnam.  She stated the Veteran's psychiatric symptoms had significantly affected his social, emotional, and occupational functioning, with the effects on his interpersonal functioning having been particularly significant, specifically in the form of impairment of his relationships with his wife and children.  She noted the Veteran had tried to manage his symptoms through a combination of withdrawal, avoidance of triggering situations, and "staying busy," but that a review of his history and current functioning showed a constant state of tension, discontent, anxiety, and irritability.  M.Z. stated the Veteran had been able to function adequately in his daily life only with great effort, and only by making strenuous and sustained efforts to control his anxiety and anger and to manage its effects on his behavior.  Importantly, M.Z. explained that the Veteran was slow to reveal himself during treatment or examination because he continued to find it very difficult to revisit his experiences and to confront their impact on him and his relationships.  For this reason, she explained, the Veteran may have appeared more high-functioning psychiatrically and socially than he actually was.  In conclusion, M.Z. stated it was her opinion the Veteran's PTSD symptoms were chronic, serious, and long-term, and had had a consistently negative effect on his functioning for many years.

Upon a review of the foregoing, and having resolved all reasonable doubt in favor of the Veteran, the Board has determined that throughout the period of the claim, the Veteran's service-connected acquired psychiatric disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In this regard, the Board notes that although the severity of the Veteran's symptoms appears to have fluctuated to some degree, with the VA examination reports documenting less severe symptoms, the Veteran and the author of the private December 2016 report have explained this fluctuation in documented symptoms may be related to the Veteran's difficulty in discussing his symptoms in the context of brief VA examinations.  The private December 2016 report, on the other hand, appears to have been completed following a lengthy interview in addition to completion of psychological testing measures by the Veteran.  The report includes a thorough account of the Veteran's psychiatric history and a well-supported discussion of the effects of his symptoms on his functioning over time.  Under these circumstances, the Board has determined the December 2016 report constitutes the most probative evidence of record as to the severity of the Veteran's symptoms during the period of the claim.  In this regard, the report's author determined these symptoms have significantly interfered with the Veteran's functioning for many years.  Again, despite a less severe disability picture portrayed in the VA examination reports of record, the December 2016 report is consistent with the Veteran's and his family members' description of his symptoms, and takes into account the Veteran's past reluctance to open up to treatment providers.

Accordingly, the Board finds a 70 percent rating is warranted throughout the period of the claim.

However, upon a review of the record, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, or own occupation, or own name.  In sum, the evidence does not show the Veteran's occupational or social impairment has been "total" at any time during the period of the claim.  Accordingly, the Board has determined a rating higher than 70 percent for the Veteran's acquired psychiatric disorder is not warranted.

The Board briefly notes that upon a review of the record, it has been unable to locate the February 2014 VA examination report referenced above.  The Board's description of the report's findings is, instead, drawn from the private December 2016 report.  As explained above, the Board has granted a 70 percent rating throughout the period of the claim, and there is no evidence indicating the Veteran has symptoms warranting the next highest rating (100 percent) for his acquired psychiatric disorder.  Under these circumstances, the Board has determined a remand in order to associate the February 2014 report with the record would not benefit the Veteran.

Finally, the Board notes it has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, although there is some indication in the record the Veteran's psychiatric symptoms interfered with his work, the private December 2016 report indicates the Veteran retired from the United States Postal Service after 41 years of employment.  There is no indication this retirement was necessitated by the Veteran's psychiatric symptoms.  In addition, the report indicates the Veteran subsequently worked part-time after his retirement, and stopped only in order to assist with the healthcare of his granddaughter.  Upon review, the Veteran has not contended at any time that his service-connected disabilities prevent him from maintaining substantially gainful employment.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 

Service connection for a right hand disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310. 

The record shows the Veteran suffered a shrapnel wound in his left elbow during his service in Vietnam.  He was granted service connected for a scar and residuals related to the left upper extremity wound in a November 1969 rating decision.  In a March 2011 statement, the Veteran initiated a claim for service connection for numbness in his hands, which he contended was related to his left elbow condition.

He was afforded a VA examination in January 2014.  The examiner diagnosed an ulnar nerve deficit in the left elbow.  The examiner also marked a box on the examination report indicating incomplete paralysis in the right upper extremity due to radial nerve involvement.  However, the examiner stated later in the report that "there was no nerve injury to the right hand."

On the basis of the examination results, service connection for a left elbow ulnar nerve deficit was granted in an April 2014 rating decision.

The Veteran was afforded an additional VA examination in December 2014.  On examination, the examiner indicated all nerves were normal on the right side.  Range of motion, strength, and reflexes in the right hand were also noted to be normal.

Upon a review of the foregoing, the Board has determined a preponderance of the evidence shows the Veteran has not had any diagnosed right hand condition during the period of the claim.  In this regard, the Board acknowledges the January 2014 examiner's indication of radial nerve involvement on the right side.  However, this finding appears to have been in error, because it is contradicted by the examiner's own written statement that "there was no nerve injury to the right hand."  The finding is further contradicted by the April 2014 examination report, which found no nerve involvement on the right side.

The Veteran's STRs are absent of any complaints related to the right hand.  His post-service outpatient treatment records do not contain any diagnosis of a right hand condition.

In sum, the Board has determined that the evidence of record does not show a diagnosed right hand condition, and thus, that the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also observes that the Veteran has claimed that his right hand disability is secondary to his left elbow shrapnel wound meaning, his right hand disability was either caused or aggravated by his service connected left elbow shrapnel wound.  As the Board has found that service connection is not warranted for a right hand disability, there remains no further basis for consideration of the Veteran's claims for a right hand disability under 38 C.F.R. § 3.310 , as secondary to the Veteran's left elbow shrapnel wound.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.





ORDER

The Board having determined a 70 percent rating is warranted for the Veteran's acquired psychiatric disorder throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Service connection for a right hand disability is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


